In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________

         No. 02-21-00146-CR
    ___________________________

   SHERROD GOODSPEED, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1651751D


  Before Womack, Wallach, and Walker
 Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Appellant Sherrod Goodspeed attempts to appeal his conviction for aggravated

assault with a deadly weapon. Because Goodspeed pleaded guilty under a plea-

bargain agreement, which the trial court followed, and because the trial court certified

Goodspeed had no right to appeal, we dismiss.

      Under a plea-bargain agreement with the State, Goodspeed pleaded guilty to

aggravated assault with a deadly weapon. See Tex. Penal Code Ann. § 22.02(a)(2).

The trial court found Goodspeed guilty of the offense and, following the terms of the

plea agreement, sentenced him to two years’ confinement. Goodspeed filed a notice

of appeal, and the trial court certified that he had pleaded guilty under a plea-bargain

agreement with no right to appeal. See Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R.

App. P. 25.2(a)(2). We notified Goodspeed of the certification and warned that we

would dismiss the appeal unless we received a response showing grounds to continue

it. See Tex. R. App. P. 25.2(d), 44.3. We received no response.

      The right to appeal a conviction arising from a plea-bargain agreement is

limited to matters that were raised by written motion filed and ruled upon before trial

or to cases in which the appellant obtained the trial court’s permission to appeal. See

Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). The trial court’s

certification in this case does not show that Goodspeed was granted permission to

appeal, nor does the record indicate that Goodspeed intends to challenge a ruling on a

written motion filed and ruled on before he pleaded guilty.                  Thus, we

                                           2
dismiss Goodspeed’s appeal in accordance with the trial court’s certification. See Tex.

R. App. P. 25.2(d), 43.2(f).

                                                 /s/ Dana Womack

                                                     Dana Womack
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 16, 2021




                                          3